Citation Nr: 0713953	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-01 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C with 
hepatosplenomegaly.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1969 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDING OF FACT

The veteran's hepatitis C with hepatosplenomegaly is not 
related to active service.


CONCLUSION OF LAW

Hepatitis C with hepatosplenomegaly was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000


VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in January 2005 and May 2006 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letters were not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in August 2006.  
 
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2006 letter told him to provide any relevant 
evidence in his possession. See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, notice of how VA determines 
disability ratings and effective dates was included in the 
May 2006 letter.

The veteran's service medical records, VA medical treatment 
records, and records from the Social Security Administration 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The veteran was also accorded a VA examination in February 
2004.  In his notice of disagreement received in April 2004, 
the veteran stated that the examiner had never used an air 
gun and had no idea of what an air gun was.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim, as defined by law.  Such an opinion is 
"necessary" under 38 C.F.R. § 3.159(c)(4) when: (1) there 
is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or in service or has a 
disease or symptoms of a disease within a specified period, 
(3) there is an indication the current disability or symptoms 
maybe associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, the Board finds that 
there is sufficient medical evidence of record to make a 
decision.  VA did not owe a duty to obtain an etiology 
opinion initially as no medical evidence has been presented 
to indicate a possibility that hepatitis C is related to 
service.  Therefore, an additional medical examination is not 
"necessary."  
    
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran contends that the most likely and probable risk 
factor for incurrence of hepatitis C was inoculation during 
military service by airgun.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of hepatitis C is factually shown during service.  
The Board concludes it was not.    The service medical 
records are absent complaints, findings or diagnoses of 
hepatitis of hepatitis of any type, nor any abnormality of 
the liver or liver function.  On the clinical examination for 
separation from service, all of the veteran's systems, 
including abdomen and viscera, were evaluated as normal.  
Thus, there is no medical evidence that shows that the 
veteran suffered from hepatitis C during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The medical 
evidence of record indicates that the veteran was diagnosed 
with hepatitis C in 2003.  Thus, in light of the lack of any 
relevant history reported between 1974 and 2003, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has hepatitis C with hepatosplenomegly.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.

However, no medical professional has ever related the 
veteran's hepatitis C to his military service.  The veteran 
was afforded a VA examination in February 2004.  The examiner 
noted that the veteran denied a history of blood transfusions 
and organ transplants prior to 1992, hemodialysis, body 
piercings, intravenous drug use, high risk sexual activity, 
intramuscular gamma globulin shots, and alcohol abuse.

The examiner noted that the veteran had six tattoos which he 
reported were done in 2002.  After examination of the 
veteran, he was diagnosed with hepatitis C with 
hepatosplenomegaly not likely related to military service.  

The Board does not doubt the sincerity of the veteran's 
belief that his hepatitis C is related to service, including 
as a result of inoculation during service by airgun. However, 
as he has not been shown to be a medical expert, he is not 
qualified to express an opinion regarding any medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

As the VA examiner opined that the veteran's hepatitis C is 
not related to service, and there is no competent medical 
opinion of record to the contrary, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for hepatitis C with 
hepatosplenomegly is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


